DAVIS, Judge,
dissenting.'
I respectfully dissent. In Chapter 760, Florida Statutes, the Legislature conferred the responsibility for making the determination of reasonable cause on the Commission. Section 760.11(3), Florida Statutes (1998). The challenged rules, delegating that responsibility to the Executive Director, are an invalid exercise of delegated legislative authority. The determination of reasonable cause is a significant decision, which affords or precludes the right to bring a civil action. Section 760.11(4), Florida Statutes (1998). This is not a delegable ministerial act comparable to stamping a filing date on a complaint, and therefore, is not delegable under section 20.05, Florida Statutes (1993). I would affirm the well-reasoned order of the Hearing Officer.